Gardner, P. J.
The present case is controlled by the decision of this court in Doss v. Miller, ante. The exception here is to the overruling of the general demurrer of the defendants Arthur Doss and his wife, Mrs. Arthur Doss, to the petition of the plaintiff, the father of Virginia Ann Miller. This was a suit by the father of the injured child (the plaintiff in case No. 34302), and the allegations of the petition and *238grounds of demurrer are identical, except that the plaintiff in the present case is seeking damages for injury to his child in the loss of her services and for medical expenses thereby incurred by reason of the alleged negligence of said defendants. Under the rulings in the case of the daughter (No. 34302), the trial court did not err in overruling the general demurrer of these defendants to the petition in the present case.
Decided October 21, 1952.
Dunaway, Howard & Embry, for plaintiffs in error.
Moise, Post & Gardner, Fraser & Shelfer, Hugh E. Wright, contra.

Judgment affirmed.


Townsend and Carlisle, JJ., concur.